Citation Nr: 0534446	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected traumatic arthritis of the right ankle, residual of 
trimalleolar fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1979 to August 1982.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected traumatic arthritis of the right ankle, residual of 
trimalleolar fracture.

Procedural history 

The veteran was granted service connection for traumatic 
arthritis of the right ankle in an August 1983 rating 
decision; a 10 percent disability rating was assigned.  
In May 1989 and November 1994 rating decisions, the RO 
continued the veteran's disability rating at 10 percent 
disabling.  

The veteran filed a claim of entitlement to an increased 
rating for his service-connected traumatic arthritis of the 
right ankle in August 2000.  His claim was denied in a May 
2001 rating decision.  The veteran disagreed with the May 
2001 rating decision and initiated this appeal.  He requested 
the Decision Review Officer (DRO) process.  A DRO decision 
was issued in October 2001 which continued the veteran's 
disability rating for service-connected traumatic arthritis 
of the right ankle at 10 percent disabling.  The veteran 
informed the RO that he wished to continue this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in March 2002.

The veteran's appeal was previously before the Board in 
November 2003, when the case was remanded to the RO by the 
Board for compliance with the Veterans Claims Assistance Act 
of 2000 (the VCAA).  The claim was remanded again in February 
2005 for an updated VA examination.  The Board is satisfied 
that the requested development has been adequately completed 
and the case is now ready for adjudication.

The Board additionally notes that the RO has deemed the 
veteran's right ankle disability to be the result of 
"bimalleolar" fracture.  See, e.g., the October 2001 DRO 
decision.  However, the veteran's service medical records 
reveal that he sustained a trimalleolar fracture while in 
service.  Accordingly, the issue on appeal has been revised 
to that extent, as stated on the title page of this decision.  


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the right ankle, 
residual of trimalleolar fracture is currently manifested by 
moderate loss of range of motion, tenderness, mild swelling 
and complaints of pain, stiffness and "cracking."

2.  The evidence does not show that the veteran's traumatic 
arthritis of the right ankle, residual of trimalleolar 
fracture is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
traumatic arthritis of the right ankle, residual of 
trimalleolar fracture are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5271 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected ankle disability.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The issue on appeal will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the February 
2002 statement of the case, in the November 2004 supplemental 
statement of the case and in the August 2005 supplemental 
statement of the case of the relevant law and regulations 
pertaining to his claim.

Crucially, pursuant to the Board's November 2003 remand the 
RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated March 4, 2004, 
whereby the veteran was advised of the provisions relating to 
the VCAA, to include advising him of the need to provide 
evidence that his service-connected disability has gotten 
worse.  Specifically, he was advised that VA would obtain 
relevant Federal government records, including VA Medical 
Center records, VA hospitals (including private facilities 
where VA authorized treatment) and records from other Federal 
agencies such as the Social Security Administration.  

The veteran was also informed in the March 2004 VCAA letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claim.  The letter informed the veteran 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
agency, to include records from state or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources.  The March 2004 
VCAA letter specifically informed the veteran that: "You 
must give us enough information about your records so that we 
can request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure we receive 
all requested records that aren't in the possession of a 
Federal department or agency" [Emphasis in original].  The 
RO specifically requested in the March 2004 letter that the 
veteran: "please provide us with any evidence or information 
you may have pertaining to your appeal." 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
May 2001.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Crucially, the veteran was provided with VCAA notice through 
the March 2004 VCAA letter and his claim was readjudicated in 
the August 2005 supplemental statement of the case, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's reports of private and VA medical treatment, which 
will be discussed below.  Pursuant to the Board's remand, the 
veteran was provided a VA joints examination in July 2005, 
the results of which will be discussed below.  Also of record 
is a VA examination dated in November 2000 performed by the 
same examiner.  The reports of the medical examinations 
reflect that the examiner recorded the veteran's past medical 
history, noted his current complaints, conducted physical 
evaluations and rendered appropriate diagnoses and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran declined the option of a 
personal hearing on his March 2002 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4. 

Rating musculoskeletal disabilities 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005).

Specific rating criteria

The veteran's service-connected traumatic arthritis of the 
right ankle, residual of trimalleolar fracture is currently 
rated under 38 C.F.R. 4.71a, Diagnostic Code 5010 (2005) 
[arthritis, traumatic].  In adjudicating the veteran's claim, 
the RO has also considered Diagnostic Code 5003 [arthritis, 
degenerative] and Diagnostic Code 5271 [ankle, limited motion 
of].

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).

For the purposes of rating disability from arthritis, VA 
regulations consider major joints to be the shoulder, elbow, 
wrist, hip, knee, and ankle.  See 38 C.F.R. § 4.45(f) (2005).

Under Diagnostic Code 5271 [ankle, limited motion of], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).  

The Board observes that the words "moderate" and "marked" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2005).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous." Id. at 828.   

Normal range of motion for the ankle is defined as follows: 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2005).

The remaining diagnostic codes pertaining to the ankle 
involve malunion of the os calcis or astragalus or ankylosis 
of the joint, none of which is present in this case.  

Analysis

The veteran seeks an increased disability rating for the 
service-connected traumatic arthritis of the right ankle, 
residual of trimalleolar fracture.  He complains of pain, 
stiffness, swelling that causes difficulty with ambulation; 
and a constant "cracking" sound.  See the veteran's March 
2002 substantive appeal.  

Assignment of diagnostic code

The veteran's service-connected traumatic arthritis of the 
right ankle, residual of trimalleolar fracture has been rated 
under Diagnostic Code 5010.  The RO has also considered the 
provisions of Diagnostic Codes 5003 and 5271 in evaluating 
the veteran's service-connected right ankle disability.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

There is no other diagnosis of a chronic disease of record 
besides traumatic arthritis of the right ankle, residual of 
trimalleolar fracture.  Diagnostic Code 5010, traumatic 
arthritis, applies because the veteran's arthritis originated 
due to trauma in service, specifically when the veteran 
sustained a trimalleolar fracture of his right ankle while 
executing a parachute landing fall in July 1981.  Diagnostic 
Code 5010 calls for rating traumatic arthritis as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 in turn calls for rating degenerative 
arthritis based limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved, in 
this case Diagnostic Code 5271.

No other diagnostic code is reasonably applicable to the 
veteran's disability.  The veteran has reported that he 
occasionally experiences "a kind of nerve sensation" in his 
right ankle.  See the March 2002 substantive appeal.  
However, there is no indication from the objective medical 
evidence of record of any neurological symptomatology 
resulting from the service-connected right ankle disability.  
Indeed, Dr. E.L. found both sensory and vascular examinations 
of the right ankle were normal in December 2004.  
Accordingly, in the absence of a disability other than 
fracture residuals with arthritis, the Board does not believe 
that rating the disability under a neurological code is 
warranted.

As noted above, there is no indication from the medical 
evidence of record of os calcis or astragalus or ankylosis of 
the right ankle joint.  Therefore, Diagnostic Codes 5270 
[ankle, ankylosis of] and 5272-5274 [dealing with ankylosis 
of the subastragalar or tarsal joint, malunion of the os 
calcis or astragalus and astragalectomy] are inapplicable to 
the veteran's claim. 

Therefore, the Board will continue to rate the veteran under 
Diagnostic Codes 5010-5003-5271 in the absence of any other 
diagnosis.  See 38 C.F.R. § 4.27 (2005) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  Neither the 
veteran or his representative have argued for the use of a 
different Diagnostic Code.  



Schedular rating

As discussed above, Diagnostic Code 5010 instructs to rate 
under Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis of the right ankle is rated based upon 
limitation of motion of the joint involved.  The veteran's 
service-connected right ankle disability is currently rated 
as 10 percent disabling, which is consistent with moderate 
limitation of motion.  

A VA examiner indicated in November 2000 that the veteran had 
dorsiflexion to 30 degrees and plantar flexion to 30 degrees, 
but with distraction the veteran was able to achieve plantar 
flexion to the full 45 degrees.  Upon re-examination in July 
2005, the VA examiner found the veteran was able to dorsiflex 
to 20 degrees and plantar flex to 20 degrees, which he 
indicated was a "moderate restriction of motion."  

Also of record is an examination conducted by E.L., M.D., in 
December 2004.  Dr. E.L. found the veteran had dorsiflexion 
to 5 degrees and plantar flexion to 20 degrees.  Though the 
veteran's recorded range of plantar flexion is consistent 
with the other evidence of record, the recorded range of 
dorsiflexion indicates a large discrepancy from the medical 
evidence both prior and subsequent to Dr. E.L.'s December 
2004 examination.  

Dorsiflexion to 5 degrees is arguably indicative of a 
"marked" loss of motion in the ankle.  However, this 
finding appears to be isolated and inconsistent with the 
remaining evidence of record.  Moreover, there is indication 
in the record that the veteran may be exaggerating his 
symptomatology by voluntarily limiting the movement of his 
ankle.  As noted above, the VA examiner was able to achieve a 
larger range of motion by distracting the veteran during the 
November 2000 VA examination.  

In any event, and crucially in the Board's estimation, the 
veteran was again able to achieve normal, full 20 degrees of 
dorsiflexion in the July 2005 VA examination.  To label the 
veteran's limitation of motion in the right ankle as 
"marked" based on the December 2004 dorsiflexion when the 
other objective evidence, including the most recent 
examination report,  indicates otherwise would be contrary to 
the standard of review found in 38 C.F.R. § 4.3. 

In short, the most recent objective medical evidence 
indicates that the veteran is able to attain full range of 
dorsiflexion and approximately half the normal range of 
plantar flexion.  Thus, while the medical evidence clearly 
indicates some loss of range of motion, such is best 
characterized as "moderate" instead of "marked," as the 
veteran retains a substantial portion (half or more) of the 
full range of right ankle motion.  

The Board is aware of the Court's decision in Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].   However, see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) [the Board's consideration 
of factors which are wholly outside the rating criteria 
provided by the regulations is error as a matter of law]. 
Accordingly the Board has reviewed the record with an eye to 
determining whether additional disability is warranted 
under the schedular criteria.

Swelling was noted by the VA examiner and Dr. E.L., who also 
indicated right ankle tenderness; however, neither examiner 
indicated that these symptoms were to such a significant 
degree as to warrant additional disability.  Indeed, the VA 
examiner indicated that the veteran's right ankle swelling 
was "mild" in July 2005.  

The veteran has reported a constant "cracking" sound in the 
ankle.  However, this has not been identified on examination 
or elsewhere in the medical records.  Indeed, crepitus was 
specifically denied by both examiners.

Dr. E.L. noted that the veteran walked with a slight limp on 
the right; however, such was never observed during either the 
November 2000 or July 2005 VA examinations.  Based on what 
appears to be a pattern of exaggeration of symptoms on the 
part of the veteran, the Board discounts this isolated 
finding. 

In addition, the objective medical evidence does not indicate 
that the veteran requires the use of an assistive device such 
as a cane or a brace for the ankle.  

Accordingly, a disability rating in excess of the currently 
assigned 
10 percent is not warranted for the veteran's right ankle 
disability.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2005).  See DeLuca, supra.

The veteran has complained of right ankle pain, and Dr. E.L. 
noted that right ankle "motion causes pain."  However, even 
considering this evidence, the veteran is currently able to 
dorsiflex to 20 degrees and plantar flex to 20 degrees.     

Moreover, the Board views with concern that the VA examiner 
has made comments in both the November 2000 and July 2005 
examinations which call into question the validity of the 
veteran's presentation.  In November 2000, the VA examiner 
noted: "He complains of pain on any motion and with any 
resistance regarding the right ankle . . . [however] when I 
distract him the left ankle dorsiflexes forty five degrees 
and plantar flexes forty five degrees without pain and 
without weakness" [Emphasis added].  

In the context of the examination report, the reference to 
the veteran's "left" ankle instead of his right is an 
obvious typographical error.  There would be no reason for 
the examiner to be evaluating the veteran's left ankle, and 
certainly no reason to distract the veteran for an accurate 
measurement of range of motion in a joint that is not being 
evaluated for an increased disability rating.  

The VA examiner found a similar discrepancy in the veteran's 
subjective complaints versus the objective medical evidence 
during the July 2005 VA examination.  The examiner noted: 
"There is marked sensitivity to any touch over the anterior 
right ankle.  He jumps. . . The important factor here is that 
there is mild change in his range of motion that is chiefly 
subjective.  He is able to work for the past 14 months as a 
jailer, which involves being on his feet for the entire shift 
and walking around the area and keeping tabs on the inmates.  
He is on no significant medication."  

In short, it appears that the veteran is exaggerating his 
symptomatology in order to appear more disabled that he 
actually is.  

In addition, based on the objective medical evidence of 
record, there is no basis for the assignment of additional 
disability due to fatigability, weakness, incoordination and 
the like. The VA examiner noted mild objective lack of 
endurance involving the right lower extremity in November 
2000.  In July 2005 the VA examiner the examiner specifically 
stated that lack of endurance was not present.  Moreover, the 
VA examiner found in July 2005 there was no weakness on 
motion of the right ankle.  

Finally, as was noted by the veteran's representative in the 
November 2005 post-remand brief, the veteran's right ankle is 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59 (2005).  This has been done by 
the RO.  The 10 percent rating which is currently assigned 
encompasses the identified symptoms, to include pain, some 
limitation of motion and mild tenderness and swelling.  

In light of the above, the Board finds that the assignment of 
additional disability pursuant to 38 C.F.R. §§ 4.40, 4.45 and 
4.59 is not warranted.

Esteban considerations

In a November 2005 post-remand brief, the veteran's 
representative argued that separate compensable disability 
ratings should be awarded for the veteran's right ankle 
fracture residuals and arthritis.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

In this case, the medical evidence does not support separate 
ratings for fracture residuals and arthritis.  The medical 
evidence makes it clear that all of the veteran's right ankle 
symptomatology, to include complaints of pain and limitation 
of motion, is encompassed the current 10 percent disability 
rating.  Indeed, the veteran's representative himself did not 
attempt to attribute certain symptoms to right ankle 
arthritis while relegating others to right ankle fracture 
residuals.  Moreover, the objective medical evidence 
indicates there are no symptoms which can be said to be 
uniquely associated with the veteran's right ankle arthritis 
or fracture residuals which would allow for the assignment of 
separate ratings.  

The Board therefore believes that the current rating 
contemplates any and all symptomatology associated with 
arthritis and fracture residuals, specifically limitation of 
motion and complaints of pain.  Assigning separate ratings 
would constitute pyramiding.  See 38 C.F.R. § 4.14 (2005).

Additionally, the Board finds that separate ratings for the 
scars on the veteran's right ankle are not warranted based on 
the medical evidence of record.  While both the VA examiner 
and Dr. E.L. indicated the presence of scars on the right 
ankle, there is nothing in the medical record indicative of 
painful scars which may be separately ratable under 
Diagnostic Code 7804 or any other diagnostic code.  Although 
as described above the veteran has complained of pain 
associated with the fracture, he has never complained of 
painful scars in the 20 years since the operation on his 
right ankle.  The Board therefore believes that assignment of 
separate compensable ratings for the veteran's scars is not 
warranted.

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005); see also Fanning, supra.

In the February 2002 statement of the case and the August 
2005 supplemental statement of the case the RO included 
recitation of the regulation for an extraschedular rating, 
and entitlement to an extraschedular rating was specifically 
considered by the RO in the May 2001 rating decision and the 
August 2005 supplemental statement of the case.  The Board 
will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2005) in connection with the increased rating 
issues on appeal.  See VAOPGCPREC 6-96; see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the right ankle.  Neither the VA examiner or Dr. E.L. 
indicated that the veteran's right ankle disability was in 
any way out of the ordinary clinically.  There also is no 
evidence of hospitalization for the veteran's right ankle in 
the two decades after service.  

With respect to interference with employment, the record 
indicates that the veteran has been employed as a jailer.  
There is no indication in the medical evidence that the 
veteran's service-connected right ankle disability markedly 
interferes with his ability to work.  In fact, Dr. E.L. 
indicated that the veteran was able to "walk and stand as 
tolerated," and the VA examiner indicated in July 2005 that 
the veteran was able to work on his feet for his entire work 
shift.  Although the Board has no reason to doubt that that 
the veteran's right ankle disability causes him some pain and 
limitation of motion, the relatively inconsequential 
industrial impairment caused thereby is specifically 
contemplated in the currently assigned 10 percent rating.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for extraschedular evaluation is not 
warranted for the veteran's traumatic arthritis of the right 
ankle, residual of trimalleolar fracture.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claims of entitlement to increased ratings for his 
service-connected traumatic arthritis of the right ankle, 
residual of trimalleolar fracture.  Despite arguments of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for traumatic 
arthritis of the right ankle, residual of trimalleolar 
fracture is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


